Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leeb et al., “A Configuration Tool for Homenet”, in view of Wugoski, Theodore David, U.S. Patent Number 6,690,392 B1.

Claim 1:
Leeb discloses a method for creating a configuration for a control device, comprising: 
wherein each device of the plurality of devices is associated with at least one device category of the following device categories: a media source device category, a receiver device category, a display device category, an audio device category, or any combination thereof (see Figure 3B – Leeb discloses this limitation in that the user interface presents five devices connected via the Homenet network, one of which is the Kitchen VCR (display, audio, media), and one of which is the Theater TV (display, audio, media).);
displaying, on a first graphical user interface, a first set of device options 10corresponding to a first set of devices of the plurality of devices, the first set of devices associated with the media source device category (see Figures 3A and 3B – Leeb discloses this limitation in that a first device is the Kitchen VCR, which is a media source device, and which has several device options (Play, Stop, Reset) to select from when defining the configuration.); 
displaying, on the first graphical user interface, a second set of device options corresponding to a second set of devices of the plurality of devices, the second set of devices associated with at least one of the display device category and the audio device 15category (see Figures 3A and 3B – Leeb discloses this limitation in that another device is the Theater TV, which is a display and audio device, and which has several device options (volume, channel, on/off) to select from when defining the configuration.); 
associating the first device and the second device with an…object (see Figures 3A and 3B – Leeb discloses this limitation in that the devices may be associated with a switch.); and 
20in response to an activation of the…object via the control device, automatically generating, with the control device, a set of control signals configured to control the first device and the second device (see Figure 3A – Leeb discloses this limitation in that the user defines a configuration in which the events generated by the switch will activate functionality in the other four objects.).  
Leeb fails to expressly disclose:
determining, with at least one processor, a plurality of devices controllable with 5the control device; 
receiving, through the first graphical user interface, a selection of a first device from the first set of device options and a second device from the second set of device options; 
associating the first device and the second device with an activity object; and 
20in response to an activation of the activity object via the control device, automatically generating, with the control device, a set of control signals configured to control the first device and the second device.  
	Wugoski teaches:
determining, with at least one processor, a plurality of devices controllable with 5the control device (see Column 10, Lines 33-37 – Wugoski teaches this limitation in that a macro may be created regarding any interface currently available to the system.); 
receiving, through the first graphical user interface, a selection of a first device from the first set of device options and a second device from the second set of device options (see Column – Wugoski teaches this limitation in that the user selects a sequence of commands at different device interfaces to be assigned to a macro.); 
associating the first device and the second device with an activity object (see Column 7, Lines 40-45 – Wugoski teaches this limitation in that access to the macro commands is facilitated by any combination of keys on a remote control device. Also see Column 7, Lines 16-30 – Wugoski teaches this limitation in that a macro may be activated with a single macro element.); and 
20in response to an activation of the activity object via the control device, automatically generating, with the control device, a set of control signals configured to control the first device and the second device (see Column 7, Lines 16-30 – Wugoski teaches this limitation in that when the macro is activated, several tasks across several devices is initiated.).  
displaying, on the 20control device, a plurality of input options associated with at least one device of the subset of devices (see Column 7, Lines 40-45 – Wugoski teaches this limitation in that access to the macro commands is facilitated by any combination of keys on a remote control device.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, disclosed in Leeb, to include:
determining, with at least one processor, a plurality of devices controllable with 5the control device; 
receiving, through the first graphical user interface, a selection of a first device from the first set of device options and a second device from the second set of device options; 
associating the first device and the second device with an activity object; and 
20in response to an activation of the activity object via the control device, automatically generating, with the control device, a set of control signals configured to control the first device and the second device
for the purpose of integrating components for convergence systems to later access command sequences that reduce command time (see Column 1, Lines 20-35). Further, both Leeb and Wugoski are concerned with the optimization of remote control of multiple devices together in a home network.

10 Claim 2:
The combination of Leeb and Wugoski teaches the method of claim 1, further comprising: 
displaying, with the at least one processor, a plurality of input options associated with at least one of the first device and the second device (see Figure 3A – Leeb discloses this limitation in that the user may configure any component of each device to be linked to the component of any other device in the Homenet via the user interface.); 
receiving a selection of an input option from the plurality of input options (see Figure 2 – Leeb discloses this limitation in that the user specifies the behavior of the Home System by connecting services and devices in the user interface.); and 
associating, with at least one processor, the input option with the activity object, wherein 5at least one control signal of the plurality of control signals is based on the input option (see Figure 3A – Leeb discloses this limitation in that the user inputs these options to describe that events generated by the switch will activate functionality in the other four objects.).  

10 Claim 3:
The combination of Leeb and Wugoski teaches the method of claim 1, wherein the at least one processor comprises a processor of a computing device separate from the control device (see Page 389, Lines 11-20 – Leeb discloses this limitation in that in configuration mode, the user determines the behavior of appliances and applications at remote devices (having respective processors), from a remote control device.).  

10 Claim 4:
The combination of Leeb and Wugoski teaches the method of claim 3, wherein the processor of the computing device is configured to display the first graphical user interface and receive the selection of the first device and the second device (see Figure 2 – Leeb discloses this limitation in that the user specifies the behavior of the Home System by connecting services of devices within the home network via the user interface.).  

Claim 5:
The combination of Leeb and Wugoski teaches the method of claim 1, further comprising: 
automatically transmitting, with the control 15device, a power activation signal to each of a subset of devices of the plurality of devices, the subset of devices associated with the activity object and including the first device and the second device (see Figure 3a – Leeb discloses this limitation in that the user describes that events generated by the “Desk Switch” will activate functionality in the other four objects, including the kitchen VCR and the Theater TV.).  

Claim 6:
	As indicated in the above rejection, the combination of Leeb and Wugoski teaches every limitation of claim 5. Leeb fails to expressly disclose:
displaying, on the 20control device, a plurality of input options associated with at least one device of the subset of devices; 
receiving a selection of an input option from the plurality of input options; and 
transmitting at least one control signal of the plurality of control signals based on the input option.  
	Wugoski teaches:
displaying, on the 20control device, a plurality of input options associated with at least one device of the subset of devices (see Column 7, Lines 40-45 – Wugoski teaches this limitation in that access to the macro commands is facilitated by any combination of keys on a remote control device.); 
receiving a selection of an input option from the plurality of input options (see Column 7, Lines 16-30 – Wugoski teaches this limitation in that a macro may be activated with a single macro element.); and 
transmitting at least one control signal of the plurality of control signals based on the input option (see Column 7, Lines 16-30 – Wugoski teaches this limitation in that when the macro is activated, several tasks across several devices is initiated.).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, disclosed in Leeb, to include:
displaying, on the 20control device, a plurality of input options associated with at least one device of the subset of devices; 
receiving a selection of an input option from the plurality of input options; and 
transmitting at least one control signal of the plurality of control signals based on the input option
for the purpose of integrating components for convergence systems to later access command sequences that reduce command time (see Column 1, Lines 20-35). Further, both Leeb and Wugoski are concerned with the optimization of remote control of multiple devices together in a home network.

15 Claim 7:
The combination of Leeb and Wugoski teaches the method of claim 6, wherein the plurality of input options comprises a selectable toggle option, the method further comprising: 
in response to activation of the selectable toggle option, generating, with the control device, at least one control signal configured 5to switch an input of the at least one device from a first input to a second input, wherein the second input comprises the selected input option (see Figure 2 – Leeb discloses this limitation in that each device configuration includes a toggle on/off for the device.).  

Claim 8:
The combination of Leeb and Wugoski teaches the method of claim 1, further comprising generating, on the control device, a device control interface comprising a plurality of selectable control options, wherein at least one 10first selectable control option of the plurality of selectable control options, when selected, generates a first control signal configured to control the first device, and wherein at least one second selectable control option of the plurality of selectable control options, when selected, generates a second control signal configured to control the second device (see Figure 2 – Leeb discloses this limitation in that for each device, list of selectable events are presented to the user, including a separate on/off/toggle switch that may be available to the user.).  

15 Claim 9:
The combination of Leeb and Wugoski teaches the method of claim 1, further comprising: 
displaying, on the first graphical user interface, a third set of device options corresponding to a third set of devices of the plurality of devices, the third set of devices associated with the receiver device category (see Page 392, Lines 14-22 – Leeb discloses this limitation in that Homenet may include a receiver device in that a television may receive a video stream in a particular format, and may route it to an amplifier for processing.); 
receiving, through the first graphical user interface, a selection of a third device from the third set of device options (see Figures 3a and 3b – Leeb discloses this limitation in that any device within the Homenet may be selected to be configured.); and 
associating the third device with the scene object, wherein 20the plurality of control signals are automatically generated based further on the third device (see Page 392, Lines 14-22 – Leeb discloses this limitation in that the stream is automatically routed to the amplifier.).  

Claim 10:
The combination of Leeb and Wugoski teaches the method of claim 9, further comprising: 
displaying, on the first graphical user ACTIVE 63266166v128interface, a fourth set of device options corresponding to a fourth set of devices of the plurality of devices, the fourth set of devices associated with at least one of the display device category and the audio device category (see Figure 3B – Leeb discloses this limitation in that a configuration is displayed at the user interface for configuring. Also see Page 392, Line 41 – Page 393, Line 10 – Leeb discloses this limitation in that as an example, in a home theater, a user may configure video and audio to be automatically routed to the TV and the TV to be automatically turned on. This may also include changing the configuration to integrate new appliances in the home theater as well.); 
receiving, through the first graphical user interface, a selection of a fourth device from the fourth set of device options (see Figures 3a and 3b – Leeb discloses this limitation in that any device within the Homenet may be selected to be configured.); and 
5associating the fourth device with the activity object, wherein the plurality of control signals are automatically generated based further on the fourth device (see Page 392, Line 41 – Page 393, Line 10 – Leeb discloses this limitation in that as an example, in a home theater, a user may configure video and audio to be automatically routed to the TV and the TV to be automatically turned on. This ma y also include changing the configuration to integrate new appliances in the home theater as well.).  

Claims 11-14:
	Claims 11-14 are the system claims corresponding to the method of claims 1, 2, 9, and 10, respectively. As indicated in the above rejections, the combination of Leeb and Wugoski teaches every limitation of claims 1, 2, 9, and 10. Further, Leeb discloses a system for executing the method described (see Page 387, Introduction). Thus, the combination of Leeb and Wugoski teaches every limitation of claims 11-14.

Claim 15:
	Claim 15 is the computer program product claim corresponding to the method of claim 1. As indicated in the above rejections, the combination of Leeb and Wugoski teaches every limitation of claim 1. Further, Leeb discloses a system for executing the method described (see Page 390, Lines 36-41). Thus, the combination of Leeb and Wugoski teaches every limitation of claim 15.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Ee et al., U.S. Patent Number 6,208,341 B2 discloses a remote control for a home theater that use a macro creation with authoring tools at the remote’s user interface (see Abstract). Harris et al., U.S. Patent Publication Number 2005/0052423 A1 discloses a remote control configuration program for recognizing a plurality of external devices an sending the appropriate configuration data to each device (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143